Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered November 13, 1992, convicting him of manslaughter in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress the defendant’s statements to the police, physical evidence, and identification testimony.
*676Ordered that the judgment is affirmed.
We agree with the hearing court that the police had probable cause to arrest the defendant since the facts and circumstances, viewed together, would lead a reasonable person to believe that the defendant had committed the crimes for which he was arrested (see, People v Dawkins, 163 AD2d 322, 324).
The defendant’s contention that the People failed to disprove the defense of justification beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Salmons, 210 AD2d 512; People v Barnett, 197 AD2d 697; People v Huggins, 195 AD2d 608). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, Penal Law § 35.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentences imposed for manslaughter in the first degree and criminal possession of a weapon in the second degree were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.